Decree of the Surrogate’s Court of Kings county settling the account of administrator and confirming the report of a referee appointed to hear and determine, reversed on the law and the facts, with costs to appellant, payable out of the estate, and administrator directed to file an amended account within twenty days after the entry and service of the order hereon and to include therein, as an asset of the estate for which he is charged, twenty-three shares of the capital stock of B. Abramowitz, Inc., and matter remitted to the Surrogate’s Court to enter a new decree in conformity herewith. In our opinion, the finding that the stock in question belonged to the administrator personally was against the weight of the credible evidence. The question of the value of this stock dependent in a substantial measure upon the validity of the conveyances of the properties and the sale of a business, must await future determination, if an issue arises with respect thereto. Appeals from so-called order confirming referee’s report and from that report dismissed. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.